DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Second Office Action Non-Final Rejection on the merits.
The previous Non-Final Office Action filed 07/13/2022 has been vacated in lieu of the one presented below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,681,870. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim11 of U.S. Patent No. 10,681,870. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 11, due to its dependence upon claim 1 discloses:
•	A hay bale feeder comprising(C7 L54):
•	a frame (C7 L55), front of the frame adapted to be located proximate a three point tractor hitch (examiner notes that this does not add any structural significance because this is considered an intended use and any portion of the frame can be called “front”);
•	a pair of spaced apart drum assemblies fixed to the frame, the pair of spaced apart drum assemblies each including (C7 L62-64):
•	a drum being oriented vertically and having a plurality of protrusions (C7 L65, C8 L1-9); and
•	a motor adapted to rotate the drum (C8 L8);
•	a pair of support arms removably coupled to the frame (C8 L10-14, where the term “movably” when read in light of the specification implies removing the support arm and repositioning them, (see C5 L53-60),
•	each of the pair of support arms being defined by: a support framework having a substantially triangular shape (C8 L45-49); and
•	a bale support member coupled to the support framework and having a substantially "L" cross-section (C8 L50-51),
•	a lower portion of the bale support member adapted to provide support under a square hay bale (C8 L51-53).
Allowable Subject Matter
Examiner notes that examiner was not able to reach the applicant/ applicant’s representative over the phone to amend the claims in condition for allowance. 
Claims 1-6 are allowed.
Claims 8-10 include allowable subject matter and would be allowed if the double patent rejection for Claim 8 is overcome.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed because the independent claim 1 incorporates previous claim 7 which was indicated allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725